Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 29 April 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Washington April 29th 1804

I write you again my beloved friend in the greatest anxiety to hear from you as I fear’d from your last letter that you were unwell since last Sunday I have not heard from you and though I cannot flatter myself you can devote more than one half hour in a week to me yet I no sooner recieve one letter than I anxiously look forward to the time in which I think it probable I may recieve another Our Children I thank God are both well George grows quite fat and John has two more teeth the rest of our my unfortunate family are at present dreadfully depressed at the cruel loss our poor Harriet has sustaind. Mr. Risberg to whose return we looked with so much pleasure is no more. He fell a victim to the Climate after a lingering illness of two months and all her brightest hopes are buried in his grave She has borne this terrible stroke with more fortitude than we expected but her health evidently suffers and I greatly fear it will be a long time ere she recovers so severe a shock if ever time however will I trust in a great measure alleviate her present distress and restore her to her wonted health—
Poor Mama looks the picture of woe and it requires all the strength of mind which she so eminently posses to struggle ungaining this cruel misfortune—
Adieu my beloved and dearest friend remember me affectionately to all your family Think of me with affection that the Almighty disposer of events may shield you from every calamity is the heartfelt prayer of your truly devoted
L. C. AdamsThe enclosed is for Mrs. Whitcomb give my love to her
